UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7364


TREVOR MOHAMMED,

                      Plaintiff – Appellant,

          v.

DENNIS DANIELS; WHITNEY DRIVER; JOHN HERRING; ROBERT OWENS;
JACKIE PARKER; ENNIS OATS; DONALD POLT; PAULA SMITH;
CARLTON JOYNER; BOBBY MARSHALL; ROBERT LEWIS; REBEKAH
MICKLOS, Executrix of the Estate of Defendant Dr. Donald V.
Micklos,

                      Defendants – Appellees,

          and

DONALD MICKLOS,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03077-FL)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor Mohammed, Appellant Pro Se.          Yvonne Bulluck Ricci,
Assistant Attorney General, Raleigh,        North Carolina; Kelly
Street Brown, Elizabeth Pharr McCullough, YOUNG          MOORE    &
HENDERSON, PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Trevor Mohammed appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.         We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for   the    reasons    stated   by    the     district       court.

Mohammed   v.    Daniels,    No.    5:13-ct-03077-FL        (E.D.N.C.    Aug.    31,

2016).     We also deny Mohammed’s motion to assign counsel.                      We

dispense      with    oral   argument    because      the    facts      and    legal

contentions     are    adequately    presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3